

115 S3607 IS: Organization of American States Legislative Engagement Act of 2018
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3607IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Cardin (for himself, Mr. Wicker, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo strengthen the participation of elected national legislators in the activities of the
			 Organization of American States and reaffirm United States support for
			 Organization of American States human rights and anti-corruption
			 initiatives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Organization of American States Legislative Engagement Act of 2018.
 2.FindingsCongress makes the following findings: (1)The Charter of the Organization of American States establishes that representative democracy is an indispensable condition for the stability, peace and development of the region.
 (2)Article 2 of the Inter-American Democratic Charter of the Organization of American States affirms that the effective exercise of representative democracy is the basis for the rule of law and of the constitutional regimes of the member states of the Organization of American States.
 (3)Article 26 of the Inter-American Democratic Charter states that the OAS will continue to carry out programs and activities designed to promote democratic principles and practices and strengthen a democratic culture in the Hemisphere.
 (4)In accordance with the OAS Charter and the Inter-American Democratic Charter, the OAS General Assembly, OAS Permanent Council, and OAS Secretariat have established a wide range of cooperative agreements with domestic and international organizations, including national legislative institutions.
 (5)In 2004, OAS General Assembly Resolution 2044 (XXXIV–O/04) appealed for the strengthening of legislatures, as well as inter-parliamentary cooperation on key items of the inter-American agenda, with a view, in particular, to generating initiatives to fight corruption, poverty, inequality, and social exclusion.
 (6)In 2005, OAS General Assembly Resolution 2095 (XXXV–O/05) called on the OAS Secretariat to invite […] the presidents or speakers of the national legislative institutions of the Americas, i.e., congresses, parliaments, or national assemblies, […] to attend a special meeting of the Permanent Council […] for the initiation of a dialogue on topics on the hemispheric agenda.
 (7)In 2014 and 2015, the OAS Secretariat expanded its engagement with elected national legislators from OAS member states by convening two meetings of presidents of national legislatures, first in Lima, Peru and subsequently in Santiago, Chile.
 (8)However, no formal, permanent procedures exist to facilitate the participation of elected national legislators from OAS member states in OAS activities.
 3.Sense of CongressIt is that sense of Congress that— (1)elected national legislators play an essential role in the exercise of representative democracy in the Americas, including—
 (A)promoting the rule of law and combating corruption; (B)defending human rights and fundamental freedoms; and
 (C)advancing the principles and practices expressed in the Charter of the Organization of American States, the American Declaration on the Rights and Duties of Man, and the Inter-American Democratic Charter;
 (2)establishing procedures to facilitate and formalize the participation of elected national legislators from OAS member states in OAS activities would contribute to the promotion of democratic principles and practices and strengthen a democratic culture in the Western Hemisphere;
 (3)increasing and strengthening the participation of elected national legislators from OAS member states in OAS activities would advance the principles and proposals expressed in section 4 of the Organization of American States Revitalization and Reform Act of 2013 (Public Law 113–41; 127 Stat. 549);
 (4)the OAS General Assembly, OAS Permanent Council, and OAS Secretariat should take all necessary steps to ensure greater participation of elected national legislators from OAS member states in OAS activities; and
 (5)the OAS Permanent Council resolutions titled Guidelines for the Participation of Civil Society in OAS Activities and Strategies for Increasing and Strengthening Participation by Civil Society Organizations in OAS Activities should serve as important references for efforts to bolster the participation of elected national legislators from OAS member states in OAS activities.
			4.Strengthening participation of legislators at the  OAS
 (a)In generalThe Secretary of State, acting through the United States Mission to the Organization of American States, shall take all necessary steps to establish formal procedures for the Organization of American States that—
 (1)increase the participation of elected national legislators from OAS member state countries in OAS activities, specifically including activities that advance the principles of the Inter-American Democratic Charter;
 (2)create an annual forum for the presidents of national legislatures from OAS member states to discuss issues of hemispheric importance, including regional efforts to combat corruption and defend human rights;
 (3)permit elected national legislators from OAS member states to make presentations, contribute information, and provide expert advice, as appropriate, to the OAS Secretariat, OAS Permanent Council, and OAS General Assembly; and
 (4)strengthen OAS Secretariat programs that provide technical assistance for the modernization and institutional consolidation of national legislatures from OAS member states.
 (b)Diplomatic engagement and coordinationThe Secretary of State, as appropriate, shall carry out diplomatic engagement to secure political and financial support for the establishment of the procedures set forth in subsection (a).
 (c)Progress reportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on OAS processes, initiatives, and reforms undertaken to implement this section.
			5.Support for OAS human rights and anti-corruption initiatives
 (a)Sense of CongressIt is the sense of Congress that— (1)the Organization of American States’ Inter-American Commission on Human Rights is the preeminent institution for defending human rights in the Americas;
 (2)the United States should take all necessary steps to support and strengthen the role of the Inter-American Commission on Human Rights and its work in the Americas;
 (3)the efforts of the OAS Secretary General and Secretariat to combat corruption and impunity in the Americas represent important contributions to strengthening the rule of law and democratic governance in the Americas; and
 (4)the United States should support efforts to ensure the effectiveness and independence of OAS initiatives to combat corruption and impunity in the Americas.
 (b)Anti-Corruption and human rights promotion strategyNot later than 180 days after the date of the enactment of the Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a strategy for supporting OAS anti-corruption and human rights promotion efforts, including—
 (1)an assessment of United States programs, activities, and initiatives with the OAS to support anti-corruption and human rights promotion in the Americas;
 (2)a summary of steps taken by the United States Mission to the OAS to strengthen the role of the Inter-American Commission on Human Rights, and to support anti-corruption and anti-impunity efforts in the Americas;
 (3)an assessment of necessary reforms and initiatives to prioritize and reinforce the OAS Secretary General and Secretariat’s efforts to advance human rights and combat corruption and impunity in the Americas;
 (4)a detailed strategy to facilitate increased OAS collaboration, as appropriate, with relevant stakeholders, including legislators and civil society, in support of a multi-sectoral approach to anti-corruption, anti-impunity, and human rights promotion efforts in the Americas; and
 (5)a detailed plan for implementing the strategy set forth in this section of the Act. (c)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on actions taken to implement the strategy mandated under subsection (b). The report shall include—
 (1)an analysis of the progress made by the OAS to adopt and effectively implement reforms and initiatives to advance human rights and combat corruption and impunity in the Americas; and
 (2)a detailed assessment of OAS efforts to increase multi-sectoral stakeholder engagement to advance human rights and combat corruption and impunity in the Americas.
				